SMITH, J.
This is a direct appeal from an order denying appellant’s motion to dismiss a criminal prosecution against appellant. The motion was founded upon section 630, Code Crim. Proc. 1903 (Rev. Code 1919, § 4808), which provides that:
“If a defendant, prosecuted for a public offense, whose trial 'has not been postponed upon his application, is not brought to trial at the next term 'of court in which the indictment or information is triable, the court must order the prosecution to be dismissed, unless good cause to the contrary is shown.”
*533There is no provision in the Code of Criminal Procedure permitting a review, upon direct appeal, of an order, of a trial court made upon a motion- to dismiss a prosecution under this section. This court, therefore, is without jurisdiction to consider the questions of law or to review the facts attempted to be presented upon this purported appeal. State v. Stunkard, 28 S. D. 311, 133 N. W. 253; State v. Taylor, 37 S. D. 229, 157 N. W. 819; section 5031, Rev. Code 1919.
The appeal is therefore dismissed for want of jurisdiction.